DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office Action is in response to an application filed on 11/24/2020, in which claims 1 - 22, excluding the currently cancelled claims, are pending and presented for examination.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
 	Independent Claim 3 recites:  	
A method of optically observing a biological sample accommodated in a container, at least a bottom surface of the container being formed of a plastic raw material, the method comprising: irradiating the biological sample with light having a near-infrared wavelength through an aperture plate and a condenser lens, the aperture plate having a rectangular aperture, wherein the rectangular aperture is arranged at a position distant from both a center portion thereof and an optical axis; and forming an image of light from the biological sample on an image pickup device via the plastic raw material, an objective lens, a modulator, and an imaging lens, wherein the modulator is arranged at a pupil position of the objective lens or a position conjugate with the pupil position of the objective lens, and wherein the modulator has a region where transmittance changes stepwise.  

 	The Office Action previously rejected Claim 1 under 35 U.S.C. §103 as unpatentable over U.S. Patent Publication No. 2016/0343539 to Hariyama, et al. (hereinafter, "Hariyama") in view of U.S. Patent Publication No. 2018/0045622 to Deisseroth, et al. (hereinafter, 

However, Applicant cancelled Claim 1, which renders the rejection moot. The previous Final Office Action rejected Claim 2 under 35 U.S.C. §103 as unpatentable over Hariyama, Deisseroth, Akiyoshi and U.S. Patent Publication No. 2018/0259762 to Fujimoto, et al. (hereinafter, "Fujimoto"). The rejection on Claim 2 is also moot, since Claim 2 has also been cancelled. So was Claim 2, previously rejected in the Final Office Action under 35 U.S.C. §103 as being unpatentable over Hariyama, Deisseroth, Akiyoshi and U.S. Patent Publication No. 2004/0209255 to Koster, et al. (hereinafter, "Koster"). 
 	Claims 3, 4, 6 - 9, and 13 - 22 were not rejected by any art reference and were confirmed as being allowed.  
 	In view of the above remarks, Examiner agrees to Applicant’s request for the allowance of all pending claims, after consideration of Applicant’s assessment that the applied references fail to disclose or suggest the features defined by Applicant’s claims. as advanced in the latest communication as dated above.
Examiner concedes that, since further search of the prior art has produced no other references capable of sustaining the rejections as previously established, all pending claims are therefore patentable. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 6:30 am - 7:30 pm (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571)272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/             Supervisory Patent Examiner, Art Unit 2487